Citation Nr: 1511265	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  09-11 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for chronic lumbosacral strain with degenerative changes.

2.  Entitlement to a rating in excess of 10 percent for hallux valgus of the left great toe, post-operative bunionectomy with osteotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974 and from May 1979 to May 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified at a January 2012 Video Conference hearing before a Veterans Law Judge who is now retired.  The hearing transcript is of record.  The Veteran declined to respond to an offer of another hearing before a sitting Veterans Law Judge.  See December 2014 Board letter. 

In April 2012 the claim was remanded for additional development.  The case now returns to the Board for additional development.

There was additional evidence added to the record after the issuance of the December 2012 supplemental statement of the case both prior to and after certification of the issues to the Board.  The included evidence showed the continued presence of a low back disability with no new findings.  Thus, the Board finds that this additional evidence was neither relevant such that the issuance of a supplemental statement of the case was required as set forth in 38 C.F.R. § 19.37(a), nor pertinent such that solicitation of a waiver was necessary as set forth in 38 C.F.R. § 20.1304(c). 

The issue of entitlement to a higher rating for the left toe is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

During the period on appeal, the Veteran's lumbar spine disability was manifested by pain and stiffness, with forward flexion limited to 18 degrees at worst, but without evidence of ankylosis, and without evidence of incapacitating episodes.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for increased rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The Veteran has also been afforded the opportunity to testify at a hearing before the Board.  During the January 2012 Board hearing, the Veterans Law Judge explained to the Veteran the issue on appeal.  The Veterans Law Judge also participated in the thorough presentation by the Veteran's representative, and asked additional questions necessary to illuminate the matter on appeal, as related to the elements needed to establish the claim.  Through such actions, the duties incumbent on a Veterans Law Judge to explain fully the issues and to suggest the submission of evidence that may have been overlooked have been satisfied.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); 38 C.F.R. § 3.103(c) (2).  

Pursuant to the Board's April 2012 Remand, the Appeals Management Center (AMC) acquired updated VA treatment records and afforded the Veteran a new VA examination for his lumbar spine and left foot, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's April 2012 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

To satisfy the first notice element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  An initial letter dated in July 2005 provided notice of the elements of an increased rating claim prior to initial adjudication of the Veteran's increased rating claim in December 2005.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).

Additional letters dated November 2006 and June 2008 provided notice of how the VA determines the disability rating.  Although these letters were not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice, he was provided 10 months to respond with additional argument and evidence and the claim was readjudicated and an additional supplemental statement of the case (SSOC) was provided to the Veteran in April 2009.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations in August 2005 and May 2012.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than the VA treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The examination reports provide sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Increased Rating

The Veteran contends that he is entitled to a rating in excess of 40 percent for his chronic lumbosacral strain with degenerative changes.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

By way of history, the Veteran claimed entitlement to service connection for a lower back disability in July 1989.  In a November 1989 rating decision, the RO granted entitlement to service connection for chronic lumbosacral strain with degenerative changes.  In March 1993, the Veteran filed a claim for increase in his rating, which was denied in a June 1996 rating decision.  Following another July 2001 claim for increase, the Veteran was awarded a 40 percent rating in a January 2002 rating decision.  Again in June 2005, the Veteran filed a claim for an increased rating for his chronic lumbar strain with degenerative changes.  It is from that claim that the present appeal arises.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).

The Veteran contends that he is entitled to a higher disability rating for his chronic lumbosacral strain with degenerative changes.  Such disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5237, as 40 percent disabling.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. 
§ 4.27 (2014).  DC 5010 pertains to traumatic arthritis, which is rated as degenerative arthritis.  DC 5237 pertains to lumbosacral or cervical strain.

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).  Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Id. at Note 1.

In August 2005, the Veteran underwent a VA examination for his lumbar spine.  The Veteran reported that he continued to experience pain in his lower back area with radiation of pain into the buttocks and down his legs.  He reported a problem with stiffness which increased with sitting or increased activity.  He also endorsed weakness of the back.  He reported that muscle spasms occurred on a daily basis with increased tingling, and burning with radicular pain.  The Veteran also noted flare-ups, in which he experienced pain at level 8 or 9 on a scale of 0 to 10, and noted the frequency varied as it was directly associated with activity.  The duration of the episodes varied as to how long the activity occurred.  The Veteran stated that during a flare-up he had difficulty with any movement, and did not do any lifting or carrying, and avoided standing, walking and sitting.

The Veteran reported pain on a level 5 on a scale of 1 to 10 with range of motion, that was slightly increased to 6 on repetitive motion.  The examiner noted objective evidence of pain demonstrated with increased muscle spasms and costovertebral tenderness present with range of motion and gait testing.  The pain was present at rest and increased throughout the range of motion testing.  There was additional functional impairment of joint function and range of motion secondary to pain, fatigue, weakness, and lack of endurance following repetitive use, though the major functional impairment was pain.

On examination, active range of motion testing revealed forward flexion to 18 degrees, extension to 0 degrees, right lateral flexion to 2 degrees, left lateral flexion to 6 degrees, right rotation to 10 degrees and left rotation to 8 degrees.  Passive range of motion testing revealed forward flexion to 22 degrees, extension to 0 degrees, right lateral flexion to 4 degrees, left lateral flexion to 8 degrees, right rotation to 10 degrees and left rotation to 8 degrees.  After repetitive use testing, the Veteran had forward flexion to 18 degrees, extension to 0 degrees, right lateral flexion to 0 degrees, left lateral flexion to 4 degrees, and was unable to perform right or left rotation due to severe pain and muscle spasm.

There were no fixed posture abnormalities or evidence of ankylosis in the lumbosacral spine area, or abnormalities of the musculature of the back.  Straight leg raises were positive bilaterally at less than 20 degrees.  The Veteran was noted to experience severe increased pain with lying flat on the examination table.  Patellar deep tendon reflexes were 2+.  The examiner was unable to elicit Achilles tendon reflex, and there was diminished perception to vibratory stimuli in the bilateral sacral areas to the L1 intervention area.  X-ray evidence documented mild lumbar spondylosis with narrowing of the disk space at L5-S1, transitional vertebrae with sacralization of L5.

VA treatment records dated May 2006 reveal the following range of motion testing results: forward flexion to 15 degrees, extension to 5 degrees, bilateral rotation to 5 degrees, and bilateral lateral flexion to 10 degrees.  The examiner noted that all motions elicited pain and were limited by pain.

A later x-ray report dated December 2006 indicates there was balanced sacralization of L5 with mild degenerative disc disease.  

In a September 2008 VA examination, the Veteran reported severe back pain.  The Veteran stated that his back pain had been present for many years, and began approximately 1984 when he injured his back in service.  The Veteran reported his back had gradually worsened since 1984 and it forced him out of employment in 2002.  He noted he had difficulty standing for longer than 10 minutes and described his pain as intermittent numbness to mid-back with shooting pain into the legs.

On examination, the Veteran was noted to ambulate with a slow gait and pace with a cane and slight left limp.  The examiner noted lumbar range of motion was very limited by pain.  Range of motion testing revealed flexion to 30 degrees, extension to 0 degrees, right rotation to 20 degrees, left rotation to 25 degrees, right lateral bend to 15 degrees, and left lateral bend to 20 degrees.  There was mild pain with palpation to the upper lumbar spine and sacroiliac bilaterally.  The examiner noted a diagnostic impression of chronic low back pain with degenerative disc disease.

At his January 2012 Videoconference Board hearing, the Veteran testified that he felt his back condition was getting worse.  He noted that he woke up 2 or 3 hours early because the pain in his back woke him.  He stated that when his arthritis flared up, he could not move or get out of bed.

In May 2012, the Veteran underwent a final VA examination.  The examiner noted a diagnosis of in-service chronic lumbar strain, progressed to spondylosis and degenerative disc disease with degenerative joint disease and left leg radiculopathy.  The Veteran endorsed muscle spasms, but denied loss of bowel or bladder control or incapacitation.  The Veteran noted flare-ups, occurring 4 or 5 times a year and lasting about 1 week, which were precipitated by an increase in lifting and straining and alleviated with medication and rest.  During a flare-up, the Veteran stated his functioning was diminished, he sometimes needed help with dressing and bathing, and he had to sleep upright. 

On examination, range of motion testing revealed forward flexion to 40 degrees, with objective evidence of pain at 30 degrees; extension to 5 degrees, with objective evidence of pain at 5 degrees; right lateral flexion to 25 degrees, without objective evidence of pain; left lateral flexion to 30 degrees or greater, without objective evidence of pain; right lateral rotation to 20 degrees, without objective evidence of pain; and left lateral rotation to 25 degrees, without objective evidence of pain.  After repetitive testing, the Veteran's range of motion was diminished, except that his post-test left lateral rotation was limited to 20 degrees.  The examiner noted no functional loss or functional impairment of the thoracolumbar spine following repetitive testing.  

The examiner noted there was localized tenderness or pain to palpation for the joint or soft tissues of the thoracolumbar spine, but there was no guarding or muscle spasm.  Muscle strength testing was normal, except for the left great toe, which is discussed below.  There was no muscle atrophy, and the straight leg test was negative, bilaterally.  The Veteran had mild radiculopathy of the left lower extremity; the right side was not affected.

Examination revealed the Veteran did have intervertebral disc syndrome (IVDS), but did not suffer any incapacitating episodes over the past 12 months due to IVDS.  The Veteran endorsed occasional use of a cane.  The examiner noted there was arthritis documented by imaging studies, but the Veteran did not have a vertebral fracture.

The Board notes the claims file contains VA treatment records which show consistent reports of back pain and stiffness.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's chronic lumbosacral strain with degenerative changes is appropriately evaluated as 40 percent disabling for all periods under consideration.

The objective findings of record do not reflect evidence of unfavorable ankylosis of the entire spine or entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).  During this period, the Veteran's forward flexion of the thoracolumbar spine was shown to be 18 degrees at worst, even when accounting for functional limitations due to repetitive use or pain.  See August 2005 VA examination.  Further, the August 2005 examiner noted no fixed posture abnormalities or evidence of ankylosis.  Thus, even considering the objective evidence of pain, the medical evidence of record does not support unfavorable ankylosis of the entire spine or entire thoracolumbar spine in response to repetitive motion that would support an evaluation in excess of the 40 percent assigned for this period.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§ 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).

The Board acknowledges that the Veteran has endorsed flare-ups during his examinations.  VA examiners must, "if feasible," provide the degree of additional range of motion limitation during flare-ups.  DeLuca, 8 Vet. App. at 206.  Where, however, the Veteran is already receiving the maximum disability rating for limitation of motion, 38 C.F.R. §§ 4.40 and 4.45 are not applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  At the August 2005 VA examination, the Veteran stated that during a flare-up he had difficulty with any movement, he did not do any lifting or carrying, and he avoided standing, walking and sitting.  At the January 2012 hearing, he claimed that when his arthritis flared up, he could not move or get out of bed.  At the May 2012 VA examination, the Veteran stated that during a flare-up, his functioning was diminished, and sometimes he needed help with dressing and bathing, and he had to sleep upright.  The Veteran is in receipt of the maximum evaluation available for limitation of motion of the spine under the rating schedule.  Also, a 40 percent rating is assigned for favorable ankylosis.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  Thus, the 40 percent rating contemplates episodes in which the Veteran believes his disability is so severe that he cannot move his back.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  The Board does not find that the medical evidence and the Veteran's description of the functional impairment he experiences during such flare-ups demonstrates the level of disability associated with unfavorable ankylosis of the thoracolumbar spine, which is the criteria associated with the next higher rating of 50 percent.  

The Veteran has alleged at the January 2012 Videoconference Board hearing that when his back pain flared up, he could not move or get out of bed.  Furthermore, he has been diagnosed with IVDS.  However, at the May 2012 examination, the Veteran denied having incapacitating episodes within the last 12 months.  An "incapacitating episode" for purposes of Diagnostic Code 5243 is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  There is no medical evidence that shows that the Veteran has required bed rest prescribed by a physician and treatment by a physician.  Accordingly, evaluation of his disability pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a.  

With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board acknowledges that the Veteran is service-connected for left leg radiculopathy with an evaluation of 20 percent.  See December 2012 rating decision.  The Veteran did not appeal this determination.  The May 2012 examination revealed no evidence of radiculopathy of the right lower extremity.  Thus, the Veteran's subjective complaints are not borne out by the medical evidence.  The Board finds that the persuasive medical evidence of record fails to show that the Veteran's chronic lumbar strain with degenerative changes was productive of any objective neurological manifestations for the right lower extremity for the period under consideration sufficient to warrant a separate compensable rating under Diagnostic Code 8520.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).  In so finding all of the above, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of any impairment attributable to the service-connected disability based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 40 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's lumbar spine disability is not inadequate.  The Veteran has primarily complained of pain and stiffness, which are contemplated by the rating criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disability; thus, the schedular evaluations are adequate to rate the Veteran's disability.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating). Rice v. Shinseki, 22 Vet. App. 447 (2009). A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The May 2012 VA examination report noted that the Veteran was currently employed fulltime.  Thereafter, the record reflects that the Veteran filed a claim for service connection of several additional disabilities and he also filed a claim for entitlement to TDIU.  See September 2014 rating decision.  The Veteran, however, failed to provide VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, "so that [the RO] could identify what service-connected disability or disabilities prevent[ed] [the Veteran] from working and so that [the RO] could verify [the Veteran's] employment history."  Accordingly, the Veteran's TDIU claim was denied.  While the Veteran has complained that his back interferes with his work, there is no definitive statement from the Veteran that his low back disability renders him unemployable and the other evidence of record does not otherwise suggest that this is the case.  The Board does not find that the issue of entitlement to TDIU is part and parcel of the claim seeking increased compensation for a low back disability.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record in this appeal.


ORDER

An evaluation in excess of 40 percent for chronic lumbosacral strain with degenerative changes is denied.


REMAND

The Board must remand the claim of entitlement to an evaluation in excess of 10 percent for the left great toe, for additional development.

Left Great Toe

The Veteran is currently service-connected for hallux valgus of the left great toe, postoperative bunionectomy with osteotomy under Diagnostic Code 5299-5280.

In May 2012, the Veteran underwent his most recent examination for his left great toe disability.  The examiner noted diagnoses of bilateral hallux valgus post left second surgery, bilateral hammer toes post left second surgery, and bilateral degenerative joint disease of the left first metatarsal head.  At examination, the Veteran reported current pain in the arch of his foot and callus build up on the bottom of his foot.

The Board notes the Veteran underwent VA examinations in September 1989 and August 2005.  However, these examinations do not indicate whether the Veteran's hammertoe deformity or calluses are related to his service-connected bilateral hallux valgus.

Furthermore, at the May 2012 VA examination, the examiner performed a sensory examination.  This revealed decreased sensation to light touch at both the lower leg, ankle, foot and toes.  The Board notes that as of May 9, 2012, the Veteran is service-connected for left leg radiculopathy associated with chronic lumbosacral strain with degenerative changes.  See December 2012 rating decision.  However, there is no indication whether the Veteran's decreased sensation in the foot and toes is a result of his service-connected lumbar spine disability, and thus covered by the award of service connection for left leg radiculopathy, or is instead related to the Veteran's service-connected left great toe.

Given the above, the claims file should be returned to the May 2012 examiner, if available, in order to obtain an opinion regarding whether the Veteran's diagnosed left foot hammertoes, calluses, and degenerative joint disease are the result of or have been aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected left great toe disability.  The examiner is also asked to provide an opinion on whether the Veteran's neurological symptoms in the left foot are related to his service-connected left great toe disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the May 2012 VA examination, if available.  The examiner is asked to determine the following:

(A) Is it "at least as likely as not" (50 percent or greater probability) that the diagnosed (i) hammertoe condition, (ii) calluses, (iii) degenerative joint disease, (iv) pain in the arch of the foot, and (v) neurological symptoms described as decreased sensation in the left foot/toes (see May 2012 VA examination) are proximately due to or the result of the service-connected hallux valgus of the left toe disability?

(B)  If the answer to question (A) is "No," is it "at least as likely as not" (50 percent or greater probability) that the service-connected hallux valgus of the left toe disability aggravated the diagnosed (i) hammertoe condition, (ii) calluses, (iii) degenerative joint disease, (iv) pain in the arch of the foot, and (v) neurological symptoms described as decreased sensation in the left foot/toes?  In this special context, "aggravation" has occurred when it has been medically determined that the claimed condition has undergone an identifiable permanent increase in severity that was proximately due to or the result of the service-connected hallux valgus disability.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.  The examiner should explain the medical basis for the conclusion reached.  

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  

2.  Then, the RO/AMC should readjudicate the claim.  If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


